CASE 0:21-cv-01015-PJS-DTS Doc. 1-11 Filed 04/19/21 Page 1 of 3




               EXHIBIT 11
4/18/2021               CASE 0:21-cv-01015-PJS-DTS                  Doc.
                                Senate chooses qualified auditing firm      1-11forensic
                                                                       to conduct   Filed  04/19/21
                                                                                         audit              Pageelection
                                                                                               of Maricopa County 2 of results
                                                                                                                         3

                           OFFICIAL WEBSITE OF THE ARIZONA STATE SENATE
                                                                                                                                      Remain Hea
                           REPUBLICAN CAUCUS                                                                                          Reopen Ariz
                                                                                                                                     Restore Con

    NEWS       SENATORS       SESSION & LEGISLATION       STATE GOVERNMENT          ACCOMPLISHMENTS       ABOUT US       CONTACT       COVID-19      COVID



            All Posts     BLOG       News                                                                                    Log in / Sign up




                                 Arizona Senate Republicans   Jan 29   2 min read




                          Senate chooses quali ed auditing rm to conduct
                          forensic audit of Maricopa County election results
                          Friday, January 29, 2021
                          FOR IMMEDIATE RELEASE




                              Senate chooses its own quali ed auditing rm to
                             conduct forensic audit of Maricopa County election
                                                   results

                          Today Senate President Fann announced that the Arizona State Senate has hired an
                          independent, qualiﬁed, forensic auditing ﬁrm to analyze 2020 election results in Maricopa
                          County.


                          President Fann: "There are two primary reasons we have determined the Senate
                          needed to retain its own independent auditing ﬁrm. The Senate has consistently called
                          for an auditor certiﬁed by the U. S. Election Assistance Commission (EAC). We have now
                          learned the EAC does not certify auditors as such. The other primary reason is that the
                          scope of the audit must be broader than the one proposed by the County's vendors.
                          Our ﬁrm will perform everything we have required in the subpoenas. We must bring
                                                                                                                                       Let's Chat!
                          back conﬁdence that the election results reported are how votes were legally cast. The

https://www.azsenaterepublicans.com/post/senate-chooses-qualified-auditing-firm-to-conduct-forensic-audit-of-maricopa-county-election-results          1/2
4/18/2021               CASE 0:21-cv-01015-PJS-DTS                  Doc.
                                Senate chooses qualified auditing firm      1-11forensic
                                                                       to conduct   Filed  04/19/21
                                                                                         audit              Pageelection
                                                                                               of Maricopa County 3 of results
                                                                                                                         3
                          Senate's forensic audit will bring accuracy and detail to the process, and with that
                          restore integrity to the election process."



                          Senate Judiciary Chairman Warren Petersen: "Maricopa County has chosen two
                          companies to audit their election. Unfortunately, their limited scope does not fulﬁll the
                          demand of our subpoena, which called for a deep forensic audit. We need to do more
                          than make basic checks on the machines to make sure they were working. We need to
                          check the ballots and ballot scans for abnormalities. We need to look at the machines
                          to see if there was any manipulation. We need to make sure there was no remote or
                          local access that made changes to the results. I’m grateful the President has chosen a
                          ﬁrm that will do that work. Only then will our voters feel conﬁdent about the results of
                          the election."


                                                                            ###




                                                                                                                            News



                          2,781 views   12 comments                                                                        20




            Recent Posts                                                                                                                 See All




               Statement from Senator                        Governor signs bill                          Governor signs bill providing
               Vince Leach on the signing…                   establishing regulatory…                     COVID liability protections t…


                   46      0                                    64      0                                    45      6




              © 2021 by the Arizona State Senate Republican Caucus.




                                                                                                                                      Let's Chat!

https://www.azsenaterepublicans.com/post/senate-chooses-qualified-auditing-firm-to-conduct-forensic-audit-of-maricopa-county-election-results       2/2
